                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

N’ELL JONES                                                                 PLAINTIFF


v.                          CASE NO. 4:18-CV-00831 BSM

MARY MCGOWAN,
ARKANSAS ADMINISTRATIVE
OFFICE OF THE COURTS, and
STATE OF ARKANSAS                                                        DEFENDANTS

                                        ORDER

       Defendants’ motions to dismiss [Doc. Nos. 17, 19] are granted. Defendants’ prior

motions to dismiss [Doc. Nos. 3, 6] are denied as moot. The claims against the State of

Arkansas are dismissed with prejudice, and the claims against Circuit Judge Mary McGowan

and the Arkansas Administrative Office of the Courts (“AAOC”) are dismissed without

prejudice.

                                   I. BACKGROUND

      N’ell Jones worked for the AAOC and was supervised by McGowan. Amended

Compl., Doc. No. 14, ¶¶ 4-5. She alleges McGowan violated the Americans with Disabilities

Act, 42 U.S.C. section 12131(2), (“ADA”) by mistreating her due to her disability. Amended

Compl. ¶¶ 3, 17. Jones named the AAOC and McGowan in her initial complaint and both

moved to dismiss. Doc. Nos. 1, 3, 6. Jones amended her complaint by naming the State of

Arkansas as the only defendant. Amended Compl.
       The AAOC and McGowan move to dismiss because they are no longer named as

defendants, while the state of Arkansas moves to dismiss because Title II of the ADA does

not provide a cause of action in employment discrimination cases.

                               II. AAOC AND MCGOWAN

       The motion to dismiss the AAOC and McGowan is granted without prejudice because

the amended complaint does not name them. See Barnes v. United States, 111 Fed. App’x

441, 443 (8th Cir. 2004).

                               III. STATE OF ARKANSAS

       The State of Arkansas’s motion to dismiss is granted with prejudice because Title II

of the ADA does not provide a cause of action in employment discrimination.

       Title II of the ADA prohibits public entities from discriminating against qualified

individuals with disabilities. See 42 U.S.C. § 12132; see also United States v. Georgia, 546

U.S. 151, 159 (2006) (holding that Title II of the ADA abrogates state sovereign immunity).

Jones brings claims under Title II of the ADA. Amended Compl. ¶ 3. There is a circuit split

as to whether Title II gives a cause of action in employment discrimination cases. Compare,

e.g., Taylor v. City of Shreveport, 798 F.3d 276, 282 n.23, 283 (5th Cir. 2015), with Bledsoe

v. Palm Beach Cty. Soil & Water Conservation Dist., 133 F.3d 816, 820–25 (11th Cir. 1998).

The majority view is that Title II does not provide a cause of action in employment

discrimination cases; out of nine circuits to address the issue, only one found that Title II

provides a cause of action for employment discrimination. See Response to Mot. to Dismiss


                                             2
¶ 4. Although the Eighth Circuit has not weighed in on this issue, this district, as well as

most districts within the Eighth Circuit, follow the majority rule. See, e.g., Singer v. Harris,

No. 4:14-CV-00408 BSM, 2016 WL 10489850 at *5 (E.D. Ark. July 13, 2016). But see

Dominguez v. City of Council Bluffs, 974 F. Supp. 732, 736–37 (S.D. Iowa 1997).

                                     IV. CONCLUSION

       For these reasons, defendants’ motions to dismiss [Doc. Nos. 17, 19] are granted.

Defendants’ prior motions to dismiss [Doc. Nos. 3, 6] are denied as moot. The claims

against the State of Arkansas are dismissed with prejudice and the claims against defendants

McGowan and AAOC are dismissed without prejudice.

       IT IS SO ORDERED this 29th day of March 2019.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                               3
